Order dated January 30,1945, granting reargument and on reargument adhering to the original decision, which denied defendant’s motion to place the action on the Military Suspense Calendar, modified on the law and the facts by adjourning the trial of the action until October, 1945, to enable defendant to procure a statement from its chauffeur, to be offered in evidence pursuant to respondent’s stipulation. As thus modified the order is affirmed, without costs. No opinion. Appeal from order dated January 16, 1945, dismissed, without costs. Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.